Citation Nr: 0621078	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left nephrectomy and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  An October 1967 Board decision denied service connection 
by aggravation for congenital ureteropelvic obstruction.  The 
decision became final and represents the last final 
disallowance of entitlement to service connection for a 
kidney disorder on any basis.

2.  The RO considered the correspondence from the appellant 
dated in January 2003 as a new claim for entitlement to 
service connection for residuals of a left nephrectomy.  This 
claim was denied by rating decision dated in June 2003.

3.  Evidence received since the Board's October 1967 
decision, which consists of two private and one Veterans 
Health Administration opinion, is new and material.

4.  Service medical records show that the veteran was 
diagnosed with a congenital kidney disorder during service 
and underwent a left nephrectomy.

5.  The weight of medical evidence does not show that the 
veteran's kidney disorder was aggravated beyond the natural 
progression of the disease during service.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's October 
1967 decision denying the claim of entitlement to service 
connection by aggravation for congenital ureteropelvic 
obstruction is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

2.  Residuals of a left nephrectomy were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In January 2003, the veteran filed a claim for entitlement to 
service connection for residuals of the removal of a kidney 
in service.  As a prior (October 1967) Board decision was 
considered final, the RO considered the correspondence as a 
new claim for entitlement to service connection for residuals 
of a left nephrectomy based on new and material evidence.  By 
rating decision dated in June 2003, the claim was denied on 
the basis that the veteran had not submitted new and material 
evidence in support of his claim, and the veteran appealed 
that decision.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the appellant filed 
his claim in January 2003, this version of 38 C.F.R. § 
3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Turning to the merits of the claim, the Board finds that the 
claim to reopen should be granted.  To that end, the veteran 
submitted written statements from private physicians dated in 
January 2004 and May 2006.  The January 2004 physician 
indicated that there was "a delay in the diagnoses 
significant enough to have led to the loss of a kidney" in 
service.  The physician opined that the delay and error in 
diagnosis should result in the veteran being considered for 
VA benefits.  The May 2006 written statement indicated that 
the veteran's "kidney disorder was aggravated as a direct 
result of the treatment plan and surgical removal of his left 
kidney."

The fact is noted that the previous Board decision denied the 
veteran's claim because it found that his kidney disorder 
pre-existed service, and that the treatment in-service 
resulted in improvement rather than aggravation of the 
condition.  The additional evidence relates to the element 
that the veteran's disorder was aggravated by service.  This 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
and raises a reasonable possibility of substantiating the 
claim.  As such, the claim should be reopened.

Service Connection for Residuals of a Left Nephrectomy

Having determined that the new claim for residuals of a left 
nephrectomy based on new and material evidence should be 
reopened, the Board will address the merits of the veteran's 
claim.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

Inasmuch as this case involves a matter of aggravation, the 
Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304 (b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. 
§ 3.304(b) is invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 240, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, and an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no contemporaneous 
pre-service medical records are available.  Nonetheless, the 
evidence shows that the veteran did not report any symptoms 
related to his kidney disorder prior to his entry into 
service.  

The veteran submitted numerous May 1956 written statements 
from his friends, family, and fellow soldiers, who all 
indicated that he was healthy and showed no signs of a kidney 
disorder prior to service.  For example, in a May 1956 
written statement, the veteran's dentist indicated that he 
treated the veteran since he was two years old for all dental 
needs.  He stated that there was never any indication of a 
kidney disorder prior to the veteran's induction into the 
Army.  

During that same month, the veteran's sister, who is also a 
registered nurse, indicated that he was always healthy and 
never showed any symptoms of a kidney disturbance prior to 
service.  The veteran's family physician also submitted a 
written statement indicating that the veteran had no symptoms 
related to his kidneys before active duty.

In an October 1956 written statement, the head nurse of the 
veteran's public school sent him a record of findings 
regarding his medical history during school.  She indicated 
that a review of his records showed he had no illnesses 
related to his kidneys at any time during his elementary, 
junior high, or high school years.

Further, it is undisputed that the veteran did not report any 
history of a kidney disorder during his military entrance 
examination; nor did the examiner note any symptoms or 
diagnoses of a kidney disorder on this examination.  The 
service medical records show no kidney disorder upon entry 
into service in March 1953.  

Based on the above evidence, the Board finds that the veteran 
is entitled to the presumption of soundness.  Even finding 
that the presumption of soundness attached at the time of 
entry into active duty, the service medical records and post-
service private and VA records provide clear and unmistakable 
evidence that his hydronephrosis that led to the nephrectomy 
was congenital and, thus, pre-existed his military service.

First, service medical evidence shows that the veteran was 
repeatedly and solely diagnosed with a congenital kidney 
disorder during his in-service treatment.  A January 1956 
report shows that he was diagnosed with left hydronephrosis 
due to a congenital ureteropelvic obstruction.  It was 
determined that this disorder was not in the line of duty 
because it existed prior to service.  Further, the January 
1956 examination showed there was a surgical absence of the 
left kidney because of a congenital obstruction of the left 
ureteropelvic junction, with a non-functioning left kidney.

In a January 2004 written statement, Dr. R.N., the veteran's 
urologist, determined that the veteran experienced acute 
renal colic, beginning in 1954; however, he made no 
determination as to whether the veteran's disorder existed 
prior to service.

Significantly, two recent medical opinions, one private and 
one VA, both indicate that the veteran's underlying kidney 
problems, which ultimately lead to his need for a left 
nephrectomy, were congenital in nature.  First, in a March 
2006 Veterans Health Administration (VHA) medical opinion, 
the physician opined specifically that there was evidence to 
indicate that the veteran had at least as likely as not had a 
congenital cause (i.e., ureteropelvic obstruction) of the 
hydronephrosis that led to chronic pyelonephritis that 
required the left nephrectomy.  

In a May 2006 "second opinion" statement from Dr. R.B., a 
private urologist, indicated that the veteran had a 
congenital left ureteropelvic junction obstruction.  He 
assumed that this was caused by an aberrant blood vessel, 
either an artery or vein, that surreptitiously pinched off 
the ureteropelvic junction as the veteran grew.  This 
opinion, submitted by the veteran in support of his claim, 
supports the determination that the veteran's disorder was 
congenital and existed prior to service.

In June 1956, the veteran testified at a hearing before the 
RO.  He contended that he incurred an injury to his left 
side, which was the underlying cause of his symptoms that led 
to the removal of his left kidney.  The veteran described 
three incidents in service when he came into contact with 
other individuals while playing sports.  He believed these 
incidents led to his kidney removal.  This assertion from the 
veteran has never been medically corroborated and the 
evidence shows that the disorder was congenital and existed 
prior to service.  

During his March 2005 Board hearing, the veteran indicated 
that he had no kidney symptoms prior to service.  He 
indicated that he was told at the time that he had a 
congenital disorder, but he pointed out that he had a twin 
brother who did not have this disorder.  Nonetheless, the 
congenital nature of the veteran's disorder is not diminished 
because his twin brother did not develop the condition.  By 
definition, a congenital disease is one that exists at birth 
and can be either heredity or due to an influence occurring 
during gestation up to the moment of birth.  See Stedman's 
Medical Dictionary, 26th ed.  Therefore, the fact that the 
veteran's twin brother did not develop the same disorder is 
not, in and of itself, evidence that the veteran's disorder 
was not congenital.

Given this evidence, the Board finds that the veteran's 
kidney disorder unquestionably existed prior to military 
service.  The Board notes that the Veterans Claims Court had 
held that post-service medical judgment alone may be used to 
rebut the presumption of soundness as long as evidence is 
clear and unmistakable.  See Jordan v. Principi, 16 Vet. App. 
335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 
2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 
(2003) (medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
overwhelming post-service medical evidence indicates that the 
veteran's kidney disorder was congenital (present since 
birth) and existed prior to his military service.  In 
addition, the in-service medical records show that the 
veteran's kidney disorder was congenital.

The Board observes that the treating physicians and private 
and VA examiners have made this finding based upon medical 
principles, which are consistent with 38 C.F.R. 
§ 3.304(b)(1).  Further, the reviewing physicians have come 
to the same conclusion after a review of the clinical 
evidence and examination of the veteran.  In addition, the 
Board finds that while the veteran complained that he had no 
symptoms of the kidney disorder prior to service, no 
physician examining the veteran has determined that this 
absence of symptomatology means the disorder was incurred in 
service.

Moreover, no competent professional has rebutted any of the 
medical determinations as to the underlying cause of the 
veteran's kidney disorder.  As such, after weighing the 
medical evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran suffered from a kidney 
disorder prior to his entrance into active duty, and the 
presumption of soundness is overcome.

Aggravation

Having found that the veteran's kidney disorder pre-existed 
military service by clear and unmistakable evidence, the 
Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing kidney disorder when 
he served on military duty; and 2) if an increase is shown, 
was it due to the natural progression of the disease.

Initially, the evidence supports a finding that the veteran 
did experience an increase in his kidney disorder while on 
active duty.  Specifically, the service medical records show 
the veteran first encountered symptomatology related to his 
left kidney during service and underwent a nephrectomy.  
Therefore, the Board finds that an increase in the veteran's 
kidney disorder was shown during service.

Next, the Board must determine if the increase in severity of 
the disorder was due to the natural progression of the 
disease.  While the veteran submitted numerous statements in 
May 1956 from family, friends, his dentist, and his sister, 
who is also a nurse, all of these statements only pointed out 
that the veteran had no symptoms of a kidney disorder prior 
to service.  This fact is not in dispute and does not serve 
to show that the in-service need for a nephrectomy was due to 
the natural progression of the disease.

In a November 1956 statement, written in support of the 
veteran's initial claim, his private physician, Dr. K., 
indicated that he believed the rigors of army life, including 
physical activity, weather conditions, dietary changes, and 
other physiological trauma contributed to activate and 
aggravate the veteran's condition.  He supported the 
contention that had the veteran not been drafted and inducted 
into the military, he might never have had to undergo the 
nephrectomy.  

While this appears to support the veteran's contention that 
his kidney disorder was aggravated by military service, the 
opinion is only speculative.  The physician offered no 
medical basis for his opinion that activity, the weather, or 
the food aggravated the veteran's kidney disorder.  The Board 
assigned less probative value to this evidence because such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. at 230; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In an October 1966 written statement, Dr. R.S. indicated that 
he believed there was adequate information in the veteran's 
medical records to show his disorder was aggravated by his 
time in service.  Dr. R.S. noted the veteran's first attack 
of left flank pain in May 1954.  On several other occasions 
between May 1954 and September 1955, he was seen at military 
medical facilities for complaints specifically referable to 
his genitourinary problem.  Dr. R.S. believed that this delay 
in care contributed toward aggravation of the veteran's basic 
problem.  

Dr. R.S.'s now-40 year old opinion focused primarily on the 
onset of the veteran's disability during military duty, which 
has been conceded.  In effect, Dr. R.S. maintained that had 
the veteran should have received different medical care.  He 
did not, however, indicate that the level of care the veteran 
received aggravated his condition beyond the natural 
progression of the disease.  Therefore, the Board places less 
probative value on the opinion as it does not address the 
critical inquiry at issue.

In essence, resolution of the veteran's claim boils down to 
three more recent medical opinions: a January 2004 statement 
from the veteran's private urologist (Dr. N.); a March 2006 
VHA opinion; and a May 2006 "second opinion" from a private 
urologist (Dr. B.) submitted by the veteran.  

In a January 2004 written statement, Dr. N. indicated that he 
was the veteran's urologist.  He reviewed and summarized the 
veteran's past medical history from 1954 to 1955, 
characterizing the veteran's in-service complaints as acute 
renal colic, including symptoms of intermittent intense sharp 
pain.  It was noted that the veteran sought help in the 
medical facility and was treated with APCs but no further 
work-up was performed for his symptoms.  

The veteran again experienced flank pain in October 1954 but, 
again, no workup was performed.  It was only during the 
summer of 1955 when the veteran was on leave from service 
that he sought help from his primary doctor.  At that time, 
an IVP was recommended and it showed a non-functioning left 
kidney.  The IVP that revealed the cause of his symptoms was 
performed one year and three months after the date of the 
acute pain.  Dr. N. determined that the delay in diagnosis 
was significant enough to have led to the loss of the kidney.  
It was Dr. N.'s opinion that due to the delay in diagnosis 
and error in the original diagnosis during service, the 
veteran should be considered for VA medical benefits.

On the other hand, in a March 2006 VHA opinion, the physician 
reviewed the veteran's service medical records and noted left 
flank pain in May 1954, October 1954, December 1954, January 
1955, May 1955, and August 1955.  This last complaint led to 
IVP evaluation that same month, cystoscopy in September 1955 
and the left nephrectomy in December 1955.

With regard to offering an opinion, the VHA physician noted 
that the veteran's recurrent left flank pain would, in this 
day and age, warrant closer follow up and diagnostic work up.  
The physician indicated that the July 1954 entry was more 
likely a misdiagnosis.  However, at first presentation, the 
index of suspicion for renal cause of flank pain was lower 
and generally the diagnosis of intestinal cramps was not 
unreasonable.  Furthermore, the treatment of belladonna was 
within the standard of care at that time.

The January and June 1955 notes showed the veteran was 
appropriately evaluated and found normal.  Notes dated in 
August 1955 also showed appropriate medical treatment.  Based 
on the clinical notes, the VHA physician did not find 
evidence of significant misdiagnosis or inappropriate 
evaluation and treatment, including absence of treatment.

Additionally, it appeared to the VHA physician that the 
veteran's urinary complaints were clearly intermittent, since 
he had at least one unrelated hospitalization in February 
1955, and there was no mention of renal complaints, symptoms, 
or impairment.  Therefore, with regard to the issue of 
chronic worsening of the left kidney function, this is less 
likely supported by the available medical records.

The VHA physician noted that while there seemed to be a gap 
from the onset of the first presentation to eventual surgery, 
there was no objective evidence that the veteran had a 
chronic on-going urinary infection from May 1954 to December 
1955.  He speculated that was more probable was that he had 
intermittent urinary obstructions leading to recurrent flank 
pain.  In between, he was essentially asymptomatic of renal 
symptoms.  In sum, the VHA physician determined that it was 
less likely that the veteran's kidney disorder was 
permanently aggravated as a result of disease, injury, or 
treatment, including the absence of treatment, during 
service.

Finally, in May 2006, the veteran submitted a written 
statement from Dr. B., a private urologist, as a "second 
opinion."  Dr. B. examined records from 1954 and 1955.  He 
noted the veteran had a congenital left ureteropelvic 
junction obstruction.  He reflected that the current and past 
treatment modalities for a ureteropelvic junction obstruction 
included fixing the obstruction via a surgical exploration 
and a pyeloplasty.  Dr. B. noted that the veteran underwent 
an IVP in August 1955, which revealed that the left kidney 
was never visualized up to one-and-a-half hours after the 
initial intravenous injection.  However, he asserted that UPJ 
obstructions need to get delayed films in order to show 
visualization of the kidney, and additional films were not 
taken.  These would have revealed the left kidney to be 
functioning.

Dr. B. further indicated that because of the possibility of 
infection, urologists do not instrument the kidney with a 
retrograde pyelogram until the day of the operation, and then 
immediately perform surgery.  However, this was not done in 
the veteran's case.  Instead, it was performed in August 
1955, and he developed left flank pain, fever, and chills, 
indicating an infection had been transferred from the study 
into the left kidney.  There was no record of antibiotics 
prescribed.  Hospitalization notes show the surgeon's 
intention was to simply remove the kidney and not try to 
repair the UPJ.

Dr. B. stated that the correct alternative procedure that 
would have alleviated the pain and preserved the kidney 
function would have been to do a pyeloplasty instead of a 
nephrectomy.  Review of the surgical pathology report reveals 
that the kidney had some evidence of chronic inflammation.  
There was no evidence of a pyonephrosis from the pathology 
report.  Indeed, the pathology report showed the kidney had a 
significant amount of normal tissue.

In summary, Dr. B. concluded that the veteran had a delay in 
diagnosis of his kidney UPJ from May 1954 to December 1955.  
It was apparent that the veteran's pain and kidney 
dysfunction should have been controlled with the correct 
surgical procedure, a pyeloplasty.  Instead, he sustained a 
mild infection to the left kidney subsequent to the 
retrograde pyelogram.  The kidney should have been saved with 
the proper procedure that would be done in today's day and 
age.  

Dr. B. noted that the pathology report revealed that the 
veteran had a viable left kidney and not a pyonephrosis.  
Therefore, his functioning kidney that could sustain life by 
itself was removed.  He stressed that this was not the 
current standard of care for treating a ureteropelvic 
junction obstruction.  For that reason, Dr. B. attested that 
the veteran's kidney disorder was aggravated as a direct 
result of the treatment plan and surgical removal of his left 
kidney.  The current standard of care would be to preserve 
the left kidney.

In consideration of all the evidence outlined above, the 
Board does not find that the veteran's kidney disorder was 
aggravated beyond the normal progression of the disease 
during service.  Specifically, the Board notes that both 
opinions provided by private physicians opine that the 
treatment the veteran received did aggravate the disorder, 
because current treatment standards would have required 
earlier tests and other procedures to save the left kidney.  
However, these opinions specifically state that only current 
treatment standards would have changed the outcome for the 
veteran.  They do not show in any way that the treatment 
received by the veteran in service was improper for the years 
1954 or 1955, or that the treatment (or absence of treatment) 
aggravated the condition beyond the normal progression of the 
disease.

Moreover, neither of the private medical opinions reference 
the essentially intervening normal findings with respect to 
the veteran's medical treatment, including a normal 
urinalysis in July 1954, January 1955, and June 1955, normal 
X-rays of the kidney, ureter, and bladder in January 1955, 
and intermittent nature of the veteran's complaints.  
Further, none of the medical opinions reference the in-
service determination by the Medical Board that the surgery 
actually cured the veteran's pre-existing condition.  

Additionally, the VHA physician indicated that there was only 
a possibility that the veteran was misdiagnosed on his first 
complaint of left flank pain in May 1954.  He stressed, 
however, that proper treatment and diagnoses were 
subsequently provided to the veteran in-service.  Moreover, 
the VHA physician specifically determined that it was less 
likely that the veteran's kidney disorder was permanently 
aggravated as a result of treatment (or the absence of 
treatment) during service.

All the physicians agree that the veteran's disorder was 
congenital.  They also all agree that, under today's 
standards, his complaints of flank pain and follow-up medical 
care would likely have been handled differently.  
Nonetheless, the Board finds that the probative value of the 
VHA opinion outweighs that of the private physicians.  

In particular, the Board finds that both private physicians, 
while stating that the veteran could have received different 
treatment, indicated that they based this opinion on current 
standards of treatment.  The May 2006 opinion focuses 
primarily on the current standard of care and how it was not 
done in the veteran's case.  Even if true, that does not 
address the critical inquiry in this case, i.e. whether 
military service aggravated the veteran's disorder beyond the 
natural progression of the disease.  In the absence of 
credible evidence that the veteran's kidney disorder was 
aggravated beyond the normal progression of the disease, 
service connection on this basis must be denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In this case, the veteran was provided with 
notice consistent with the VCAA in March 2003, prior to the 
June 2003 rating decision.

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Finally, in claims for disability compensation, the VCAA duty 
to assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a VHA opinion was provided in March 
2006.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a left 
nephrectomy is reopened and the appeal is granted to this 
extent.

The claim for entitlement to service connection for residuals 
of a left nephrectomy is denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


